Citation Nr: 1113667	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  02-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In July 2004, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

In an October 2004 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 single-judge Order, the Court vacated the October 2004 Board decision and remanded the claims to the Board for readjudication.

In a March 2007 decision, the Board again denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the Court.  In a December 2008 Order, the Court granted the parties' December 2008 Joint Motion for Remand of the Board's March 2007 decision.  Pursuant to the actions requested in the Joint Motion, the Court vacated the Board's decision and remanded these issues to the Board.  Thereafter, in May 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for bilateral hearing loss and for tinnitus.

As an initial matter, the Veteran submitted additional evidence to the Board in support of his claims in March 2011.  Additional new evidence associated with the record consists of private treatment records, to include a medical opinion from a private physician, and is clearly pertinent to the Veteran's claims.  Unfortunately, the private treatment records submitted by the Veteran did not include a waiver of agency of original jurisdiction review of that evidence.  As the Veteran or his representative has not waived agency of original jurisdiction consideration of the evidence submitted in March 2011, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2010).

Additionally, private treatment records submitted by the Veteran in March 2011 contained a medical opinion finding that his claimed hearing loss and tinnitus was most likely caused by, a result of, or aggravated by military service acoustic trauma.  In the rationale section of the opinion, the physician, L. M. C., M. D., specifically indicated that a "full note" would be available March 2, 2011.  Thus, the AMC should obtain and associate with the claims file all outstanding private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c) (2010).

The claims file also reflects that the Veteran received medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Bay Pines, Florida; however, as the claims file only contains records from that facility dated up to January 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, during the pendency of this appeal, the Court issued a decision addressing the preadjudicatory notice requirements for service connection claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the case is being remanded for additional development, appropriate action should be taken to ensure adequate VCAA notice as to all elements of the claims is provided.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC is to provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his service connection claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed bilateral hearing loss and tinnitus.  Of particular interest are any additional private treatment records related to the claimed bilateral hearing loss and tinnitus from L. M. C., M. D.  The AMC should also obtain VA treatment records pertaining to the claimed disorders from the Bay Pines VAMC, for the period from January 2008 to the present.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in February 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

